Title: From George Washington to Major General Benedict Arnold, 27 July 1778
From: Washington, George
To: Arnold, Benedict


          
            Dear sir
            Head Qrs Whe Plains 27th July 1778
          
          This will be deliver’d to you by Majr Cabell who goes to Philadelphia in order to
            Collect & bring forward all the soldiers belonging to this Army who may have
            gone back to, or remain’d in the City, or its Neighbourhood—You will please give him
            every Necessary assistance in the Execution of this duty I expect you will find Colo.
            Heartly’s Regiment with Colo. Proctors sufficient for Garrison duty, & you know
            how injurious it is to Soldiers, both in their Military & Moral Line, to be
            seperated from their Regiments, without proper officers to inspect their Conduct add to
            this that our Situation renders it highly proper that our Regiments should be as
            complete as we can possibly make them.
          As Major Cabell belongs to Virginia he goes more particularly to bring on the soldiers
            of that State—but any Others that can be collected he will take charge of it will be
            highly necessary to order all officers to Camp who are not on immediate duty with you or
            have not regular leave of Absence. I am &C.
          
            G.W.
          
        